UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53661 NORTHSIGHT CAPITAL, INC. (Exact name of issuer as specified in its charter) Nevada 26-2727362 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 4685 S. Highland Drive, Suite #202 Salt Lake City, Utah 84117 (Address of Principal Executive Offices) (801) 278-9424 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(g) of the Exchange Act:Common stock, $0.001 par value. Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes [] No [] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] State the aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the price at which the common stock was last sold, or the average bid and asked price of such common stock, as of the last business day of the Registrant’s most recently completed second quarter. The aggregate estimated market value was determined by multiplying the approximate number of shares of common stock held by non-affiliates by the average bid price of such stock ($0.0565) on June 30, 2010, as quoted on the OTCBB of the Financial Industry Regulatory Authority (“FINRA”). There were 1,390,001 shares (464,395 post-split shares) prior to effecting a one for three reverse split of the Registrant’s outstanding common stock, which was effective on the OTCBB on August 26, 2010 [see the heading “Business Development,” “2010,” of Part I, Item 1, below]) of common voting stock held by non-affiliates, valued in the aggregate at $78,535. Outstanding Shares As of March 3, 2011, the Registrant had 944,397 shares (2,830,000 pre-split shares) of common stock outstanding. Documents Incorporated by Reference See Part IV, Item 15. FORWARD LOOKING STATEMENTS In this Annual Report, references to “Northsight Capital, Inc.,” “Northsight,” the “Company,” “we,” “us,” “our” and words of similar import) refer to Northsight Capital, Inc., the Registrant. This Annual Report contains certain forward-looking statements and for this purpose any statements contained in this Annual Report that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include but are not limited to economic conditions generally and in the endeavors in which we may participate, competition within our chosen industry, technological advances and failure by us to successfully develop business relationships, among others. PART I ITEM 1.BUSINESS Business Development Northsight is a development stage company incorporated in the State of Nevada on May 21, 2008. We were formed to engage in the business of marketing, developing, and producing unique, proprietary water products, each of which would have a health benefit to the consumer.Northsight’s intended line of enhanced bottled waters is based upon the experience and expertise of our founder, designed to make everyday hydration and nutrition a more enjoyable experience.In May of 2008, we commenced our development stage operations, and therefore have no significant assets. 2 Since our inception on May 21, 2008, through December 31, 2010, we have not generated any revenues and have incurred net losses of $303,185. In May of 2008, our only business activity was the formation of our corporate entity and the development of our business model.On July 11, 2008, we filed an S-1 Registration Statement with the Securities and Exchange Commission (the “SEC”), and the registration statement became effective on July 21, 2008. On November 7, 2008, we closed our direct public offering and were able to raise $55,000 as proposed.The proceeds of the offering enabled us to maintain our operations and working capital requirements for approximately 12 months. During that time, we investigated various financing options and opportunities. No additional business operations have occurred nor has any revenue been generated as of the year ended December 31, 2010. On April 30, 2010, Steve Nickolas, President of the Company at that time, sold to three investors a total of 730,000 shares (243,333 post-split shares) of the Company’s common stock, of which Mr. Nickolas was the beneficial owner.This sale resulted in the three investors’ collectively owning approximately 52% of the Company’s outstanding shares.On the same date, Mr. Nickolas, acting as the Company’s sole director, elected Travis Jenson and Wayne Bassham to fill the vacancies on the Board of Directors.These matters were disclosed in the Company’s Current Report on Form 8-K, dated April 30, 2010, which was filed with the SEC on May 4, 2010. At this time the Company ceased development ofits proprietary water products. These operations are not presented as discontinued operations in the financial statementsas former operations were only in the early development stage. On July 21, 2010, in conjunction with the aforementioned Stock Purchase Agreement dated April 30, 2010, Steven P. Nickolas resigned his capacities as a director and as the President, Secretary and Treasurer of the Company.The Board of Directors appointed Thomas J. Howells to fill the Board vacancy created by Mr. Nickolas’ resignation.Subsequently, on July 22, 2010, the Board of Directors appointed Travis T. Jenson to serve as President of the Company; Wayne Bassham to serve as Secretary/Treasurer of the Company; and Thomas J. Howells as a director.These matters were disclosed in the Company’s Current Report on Form 8-K, dated July 21, 2010, which was filed with the SEC on July 22, 2010. On July 22, 2010, our Board of Directors and our majority shareholders of the Company authorized the filing of Schedule 14C and proposed a reverse stock split of one-for-three of our outstanding shares, while retaining the authorized shares and par value with appropriate adjustments in our capital accounts. The reverse stock split became effective on or about August 26, 2010.All share and per share amounts herein have been adjusted retrospectively as a result of the reverse stock split, unless otherwise stated. On February 4, 2011, we executed a non-binding Term Sheet to acquire a newly formed corporate security division subsidiary of Safe Communications, Inc. (Pink Sheets: SGTB.pk), NCAP Security Systems, Inc.The closing of this acquisition is subject to completion of our due diligence review of the acquisition target, its management and its technology, among other conditions.No assurance can be given that this acquisition will be completed. Description of Business We are currently seeking and investigating potential assets, property or businesses to acquire.We have had no material business operations for more than two years. Our plan of operation for the next 12 months is to:(i) consider guidelines of industries in which we may have an interest; (ii) adopt a business plan regarding engaging in the business of any selected industry; and (iii) to commence such operations through funding and/or the acquisition of a “going concern” engaged in any industry selected.We are unable to predict the time as to when and if we may actually participate in any specific business endeavor, and will be unable to do so until we determine the particular industries in which we may engage. We are not currently engaged in any substantive business activity except the search for potential assets, property or businesses to acquire, and we have no current plans to engage in any other activity in the foreseeable future unless and until we complete any such acquisition.In our present form, we may be deemed to be a vehicle to acquire or merge with a business or company.We do not intend to restrict our search for business opportunities to any particular business or industry, and the areas in which we will seek out business opportunities or acquisitions, reorganizations or mergers may include, but will not be limited to, the fields of high technology, manufacturing, natural resources, service, research and development, communications, transportation, insurance, brokerage, finance and all medically related fields, among others.We recognize that the number of suitable potential business ventures 3 that may be available to us may be extremely limited, and may be restricted as to acquisitions, reorganizations and mergers with businesses or entities that desire to avoid what such entities may deem to be the adverse factors related to an initial public offering (“IPO”) as a method of going public. The most prevalent of these factors include substantial time requirements, legal and accounting costs, the inability to obtain an underwriter who is willing to publicly offer and sell shares, the lack of or the inability to obtain the required financial statements for such an undertaking, state limitations on the amount of dilution to public investors in comparison to the shareholders of any such entities, along with other conditions or requirements imposed by various federal and state securities laws, rules and regulations and federal and state agencies that implement such laws, rules and regulations. Amendments to Form 8-K by the SEC regarding shell companies and transactions with shell companies that require the filing of all information about an acquired company that would have been required to have been filed had any such company filed a Form 10 with the SEC, along with required audited, interim and proforma financial statements, within four business days of the closing of any such transaction (Item 5.01(a)(8) of Form 8-K); and the recent amendments to Rule 144 adopted by the SEC that were effective on February 15, 2008, limit the resale of most securities of shell companies until one year after the filing of such information, may eliminate many of the perceived advantages of these types of going public transactions.These types of transactions are customarily referred to as “reverse” reorganizations or mergers in which the acquired company’s shareholders become controlling shareholders in the acquiring company and the acquiring company becomes the successor to the business operations of the acquired company.Regulations governing shell companies also deny the use of Form S-8 for the registration of securities and limit the use of this Form to a reorganized shell company until the expiration of 60 days from when any such entity is no longer considered to be a shell company.This prohibition could further restrict opportunities for us to acquire companies that may already have stock option plans in place that cover numerous employees.In such instances, there may be no exemption from registration for the issuance of securities in any business combination to these employees, thereby necessitating the filing of a registration statement with the SEC to complete any such reorganization, and incurring the time and expense that are normally avoided by reverse reorganizations or mergers. Recent amendments to Rule 144, adopted by the SEC and effective on February 15, 2008, codify the SEC’s prior position limiting the tradeability of certain securities of shell companies, including those issued by us in any acquisition, reorganization or merger, and further limit the tradeability of additional securities of shell companies; these proposals will further restrict the availability of opportunities for us to acquire any business or enterprise that desire to utilize us as a means of going public. Any of these types of transactions, regardless of the particular prospect, would require us to issue a substantial number of shares of our common stock that could amount to as much as 95% of our outstanding voting securities following the completion of any such transaction; accordingly, investments in any such private enterprise, if available, would be much more favorable than any investment in us. Management intends to consider a number of factors prior to making any decision as to whether to participate in any specific business endeavor, none of which may be determinative or provide any assurance of success.These may include, but will not be limited to, as applicable, an analysis of the quality of the particular business or entity’s management and personnel; the anticipated acceptability of any new products or marketing concepts that any such business or company may have; the merits of any such business’ or company’s technological changes; the present financial condition, projected growth potential and available technical, financial and managerial resources of any such business or company; working capital, history of operations and future prospects; the nature of present and expected competition; the quality and experience of any such business’ or company’s management services and the depth of management; the business’ or the company’s potential for further research, development or exploration; risk factors specifically related to the business’ or company’s operations; the potential for growth, expansion and profit of the business orcompany; the perceived public recognition or acceptance of the company’s or the business’ products, services, trademarks and name identification; and numerous other factors which are difficult, if not impossible, to properly or accurately quantify or analyze, let alone describe or identify, without referring to specific objective criteria of an identified business or company. 4 Regardless, the results of operations of any specific entity may not necessarily be indicative of what may occur in the future, by reason of changing market strategies, plant or product expansion, changes in product emphasis, future management personnel and changes in innumerable other factors.Further, in the case of a new business venture or one that is in a research and development mode, the risks will be substantial, and there will be no objective criteria to examine the effectiveness or the abilities of its management or its business objectives.Also, a firm market for its products or services may yet need to be established, and with no past track record, the profitability of any such entity will be unproven and cannot be predicted with any certainty. Management will attempt to meet personally with management and key personnel of the entity providing any potential business opportunity afforded to us, visit and inspect material facilities, obtain independent analysis or verification of information provided and gathered, check references of management and key personnel and conduct other reasonably prudent measures calculated to ensure a reasonably thorough review of any particular business opportunity; however, due to time constraints of management, these activities may be limited. We are unable to predict the time as to when and if we may actually participate in any specific business endeavor.We anticipate that proposed business ventures will be made available to us through personal contacts of directors, executive officers and principal shareholders, professional advisors, broker dealers in securities, venture capital personnel and others who may present unsolicited proposals.In certain cases, we may agree to pay a finder’s fee or to otherwise compensate the persons who submit a potential business endeavor in which we eventually participate. Such persons may include our directors, executive officers and beneficial owners of our securities or their affiliates. In this event, such fees may become a factor in negotiations regarding any potential venture and, accordingly, may present a conflict of interest for such individuals.Management does not presently intend to acquire or merge with any business enterprise in which any member has a prior ownership interest. Our directors and executive officers have not used any particular consultants, advisors or finders on a regular basis. Although we currently have no plans to do so, depending on the nature and extent of services rendered, we may compensate members of management in the future for services that they may perform for us.Because we currently have extremely limited resources, and we are unlikely to have any significant resources until we have determined a business or enterprise to engage in or have completed a reorganization, merger or acquisition, management expects that any such compensation would take the form of an issuance of shares of our common stock to these persons; this would have the effect of further diluting the holdings of our other shareholders.There are presently no preliminary agreements or understandings between us and members of our management respecting such compensation.Any shares issued to members of our management would be required to be resold under an effective registration statement filed with the SEC or 12 months after we file the Form 10 information about the acquired company with the SEC as now required by Form 8-K. These provisions could further inhibit our ability to complete the acquisition of any business or complete any merger or reorganization with another entity, where finder’s or others who may be subject to these resale limitations refuse to provide us with any introductions or to close any such transactions unless they are paid requested fees in cash or unless we agree to file a registration statement with the SEC that includes any shares that are issued to them at no cost to them.These expenses could limit potential acquisition candidates, especially those in need of cash resources, and could affect the number of shares that our shareholders retain following any such transaction, by reason of the increased expense. Substantial fees are also often paid in connection with the completion of all types of acquisitions, reorganizations or mergers, ranging from a small amount to as much as $600,000 or more. These fees are usually divided among promoters or founders or finders, after deduction of legal, accounting and other related expenses, and it is not unusual for a portion of these fees to be paid to members of management or to principal shareholders as consideration for their agreement to retire a portion of their shares of our common stock that are owned by them or to provide an indemnification for all of our prior liabilities.Management may actively negotiate or otherwise consent to the purchase of all or any portion of their shares of common stock as a condition to, or in connection with, a proposed reorganization, merger or acquisition.It is not anticipated that any such opportunity will be afforded to other shareholders or that such other shareholders will be afforded the opportunity to approve or consent to any particular stock buy-out transaction.In the event that any such fees are paid or shares are purchased, these requirements may become a factor in negotiations regarding any potential acquisition or merger by us and, accordingly, may also present a conflict of interest for such individuals. We have no present arrangements or 5 understandings respecting any of these types of fees or opportunities.Any of these types of fees that are paid in shares of our common stock will also be subject to the resale limitations embodied in the recent amendments to Rule 144. Principal Products or Services and Their Markets None; not applicable. Distribution Methods of the Products or Services None; not applicable. Status of any Publicly Announced New Product or Service None; not applicable. Competitive Business Conditions and Smaller Reporting Company’s Competitive Position in the Industry and Methods of Competition Management believes that there are literally thousands of shell companies engaged in endeavors similar to those engaged in by us; many of these companies have substantial current assets and cash reserves.Competitors also include thousands of other publicly-held companies whose business operations have proven unsuccessful, and whose only viable business opportunity is that of providing a publicly-held vehicle through which a private entity may have access to the public capital markets via a reverse reorganization or merger.There is no reasonable way to predict our competitive position or that of any other entity in these endeavors; however, we, having limited assets and no cash reserves, will no doubt be at a competitive disadvantage in competing with entities that have significant cash resources and have recent operating histories when compared with the complete lack of any substantive operations by us since inception. Sources and Availability of Raw Materials and Names of Principal Suppliers None; not applicable. Dependence on One or a Few Major Customers None; not applicable. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration None; not applicable. Need for any Governmental Approval of Principal Products or Services Because we currently have no business operations and produce no products nor provide any services, we are not presently subject to any governmental regulation in this regard.However, in the event that we complete a reorganization, merger or acquisition transaction with an entity that is engaged in business operations or provides products or services, we will become subject to all governmental approval requirements to which the reorganized, merged or acquired entity is subject or may become subject. Effect of Existing or Probable Governmental Regulations on the Business Smaller Reporting Company We are subject to the reporting requirements of Section 13 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and we are subject to the disclosure requirements of Regulation S-K of the SEC, as a “smaller reporting company.”That designation will relieve us of some of the informational requirements of Regulation S-K. 6 Sarbanes/Oxley Act We are also subject to the Sarbanes-Oxley Act of 2002.The Sarbanes/Oxley Act created a strong and independent accounting oversight board to oversee the conduct of auditors of public companies and strengthens auditor independence.It also requires steps to enhance the direct responsibility of senior members of management for financial reporting and for the quality of financial disclosures made by public companies; establishes clear statutory rules to limit, and to expose to public view, possible conflicts of interest affecting securities analysts; creates guidelines for audit committee members’ appointment, compensation and oversight of the work of public companies’ auditors; management assessment of our internal controls; auditor attestation of our internal controls; prohibits certain insider trading during pension fund blackout periods; requires companies and auditors to evaluate internal controls and procedures; and establishes a federal crime of securities fraud, among other provisions. Compliance with the requirements of the Sarbanes/Oxley Act will likely substantially increase our legal and accounting costs if we complete an acquisition, reorganization or merger. Exchange Act Reporting Requirements Section 14(a) of the Exchange Act requires all companies with securities registered pursuant to Section 12(g) of the Exchange Act to comply with the rules and regulations of the SEC regarding proxy solicitations, as outlined in Regulation 14A. Matters submitted to our shareholders at a special or annual meeting thereof or pursuant to a written consent will require us to provide our shareholders with the information outlined in Schedules 14A or 14C of Regulation 14; preliminary copies of this information must be submitted to the SEC at least 10 days prior to the date that definitive copies of this information are forwarded to our shareholders. On July 11, 2008 we filed an S-1 Registration Statement with the SEC and the registration statement became effective on July 21, 2008. We are required to file annual reports on Form 10-K and quarterly reports on Form 10-Q with the Securities Exchange Commission on a regular basis, and are required to timely disclose certain material events (e.g., changes in corporate control; acquisitions or dispositions of a significant amount of assets other than in the ordinary course of business; and bankruptcy) in a Current Report on Form 8-K. Research and Development Costs During the Last Two Fiscal Years None; not applicable. Cost and Effects of Compliance with Environmental Laws We do not believe that our current or intended business operations are subject to any material environmental laws, rules or regulations that would have an adverse material effect on our business operations or financial condition or result in a material compliance cost; however, we will become subject to all such governmental requirements to which the reorganized, merged or acquired entity is subject or may become subject. Number of Total Employees and Number of Full Time Employees None. Additional Information You may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.You may also find all of the reports or registration statements that we have previously filed electronically with the SEC at its Internet site at www.sec.gov.Please call the SEC at 1-202-551-8090 for further information on this or other Public Reference Rooms.Our SEC reports and registration statements are also available from commercial document retrieval services, such as CCH Washington Service Bureau, whose telephone number is 1-800-955-0219. 7 PART II ITEM 1A.RISK FACTORS Not required for smaller reporting companies. ITEM 2:PROPERTIES We have no assets, property or business; our principal executive office address and telephone number are the business office address and telephone number of our President, Travis T. Jenson, and are currently provided at no cost.Because we have had no business, our activities have been limited to keeping us in good standing in the State of Nevada and timely voluntarily filing our reports with the SEC. These activities have consumed an insignificant amount of management’s time; accordingly, the costs to Mr.Jenson of providing the use of his office and telephone have been minimal. ITEM 3:LEGAL PROCEEDINGS We are not a party to any pending legal proceeding. To the knowledge of our management, no federal, state or local governmental agency is presently contemplating any proceeding against us.No director, executive officer or affiliate of ours or owner of record or beneficially of more than 5% of our common stock is a party adverse to us or has a material interest adverse to us in any proceeding. ITEM 4:SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On July 22, 2010, our Board of Directors and our majority shareholders of the Company authorized the filing of Schedule 14C and proposed a reverse stock split of one-for-three of our outstanding shares, while retaining the authorized shares and par value with appropriate adjustments in our capital accounts. The reverse stock split became effective on or about August 26, 2010.All share and per share amounts herein have been adjusted retrospectively as a result of the reverse stock split, unless otherwise stated. ITEM 5:MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common shares were approved for quotation on the OTC Bulletin Board (OTCBB) of the Financial Industry Regulatory Authority, Inc. (“FINRA”) under the symbol “NCAP” on May 12, 2009.There is currently no established trading market for shares of our common stock.Management does not expect any viable market to develop in our common stock unless and until we complete an acquisition or merger. In any event, no assurance can be given that any market for our common stock will develop or be maintained. For any market that develops for our common stock, the sale of “restricted securities” (common stock) pursuant to Rule 144 of the SEC by members of management or any other person to whom any such securities may be issued in the future may have a substantial adverse impact on any such public market.For information regarding the requirements of resales under Rule 144, see the heading “Rule 144” below. The following table sets forth, for the periods indicated since approval for quotation on the OTCBB, the high and low closing bid quotations, as reported by the OTC Bulletin Board, and represents prices between dealers, does not include retail markups, markdowns or commissions, and may not represent actual transactions: 8 Closing Bid High Low May 12 (First Avail.) – June 30 NONE NONE July 1 – September 30 October 1 – December 31 January 4 – March 31 April 1 – June 30 July 1 – August 30 August 31 - September 30 (After a 1 for 3 reverse split) October 1 – December 31 These prices were obtained from the National Quotation Bureau, Inc. (“NQB”) and do not necessarily reflect actual transactions, retail markups, mark downs or commissions. Holders We currently have 32 shareholders, not including an indeterminate number of holders who may hold shares in “street name.” Dividends We have not declared any cash dividends with respect to our common stock and do not intend to declare dividends in the foreseeable future.Our future dividend policy cannot be ascertained with any certainty, and if and until we complete any acquisition, reorganization or merger, no such policy will be formulated. There are no material restrictions limiting, or that are likely to limit, our ability to pay dividends on our securities. Securities Authorized for Issuance under Equity Compensation Plans None; not applicable. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities Unregistered Sales The unregistered securities were sold by us during the last three years ended December 31, 2010: On May 21, 2008, the Company issued a former officer of the Company 250,000 shares (750,000 pre-split shares) of its $0.001 par value common stock at a price of $0.03 per share for cash totaling $7,500. On June 25, 2008, the Company issued 33,333 shares (100,000 pre-split shares) of its common stock toward legal fees at a value of $0.30 per share. On June 26, 2008, an officer of the Company donated $100 to the Company which was considered donated capital and recorded as additional paid in capital. On November 12, 2008, the Company issued a total of 183,334 shares (550,000 pre-split shares) of its common stock for cash at a price of $0.30 per share for a total amount raised of $55,000, with net offering costs totaling $5,000. On April 30, 2010, the Company issued 476,667 shares (1,430,000 pre-split shares) of common stock to two individuals for the conversion of debt totaling $10,000.The Company valued the shares using the fair value of the debt. 9 Proceeds from the sale of Registered Securities During the year ended December 31, 2008, the Company received gross proceeds of $55,000 from the sale of registered securities under its S-1 Registration Statement filed with the SEC on July 11, 2008, which became effective on July 18, 2008, and its related Prospectus filed with the SEC on July 21, 2008. Rule 144 The following is a summary of the current requirements of Rule 144: Affiliate or Person Selling on Behalf of an Affiliate Non-Affiliate (and has not been an Affiliate During the Prior Three Months) Restricted Securities of Reporting Issuers During six-month holding period – no resales under Rule 144 Permitted. After Six-month holding period – may resell in accordance with all Rule 144 requirements including: ·Current public information, ·Volume limitations, ·Manner of sale requirements for equity securities, and ·Filing of Form 144. During six- month holding period – no resales under Rule 144 permitted. After six-month holding period but before one year – unlimited public resales under Rule 144 except that the current public information requirement still applies. After one-year holding period – unlimited public resales under Rule 144; need not comply with any other Rule 144 requirements. Restricted Securities of Non-Reporting Issuers During one-year holding period – no resales under Rule 144 permitted. After one-year holding period – may resell in accordance with all Rule 144 requirements including: ·Current public information, ·Volume limitations, ·Manner of sale requirements for equity securities, and ·Filing of Form 144. During one-year holding period – no resales under Rule 144 permitted. After one-year holding period – unlimited public resales under Rule 144; need not comply with any other Rule 144 requirements. Shell Companies The following is an excerpt from Rule 144(i) regarding resales of securities of shell companies: “(i)Unavailability to securities of issuers with no or nominal operations and no or nominal non-cash assets. (1)This section is not available for the resale of securities initially issued by an issuer defined below: (i) An issuer, other than a business combination related shell company, as defined in §230.405, or an asset-backed issuer, as defined in Item 1101(b) of Regulation AB (§229.1101(b) of this chapter), that has: (A)No or nominal operations; and (B)Either : (1) No or nominal assets; (2) Assets consisting solely of cash and cash equivalents; or 10 (3) Assets consisting of any amount of cash and cash equivalents and nominal other assets; or (ii)An issuer that has been at any time previously an issuer described in paragraph (i)(1)(i). (2)Notwithstanding paragraph (i)(1), if the issuer of the securities previously had been an issuer described in paragraph (i)(1)(i) but has ceased to be an issuer described in paragraph (i)(1)(i); is subject to the reporting requirements of section 13 or 15(d) of the Exchange Act; has filed all reports and other materials required to be filed by section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12 months (or for such shorter period that the issue was required to file such reports and materials), other than Form 8-K reports (§249.308 of this chapter); and has filed current “Form 10 information” with the Commission reflecting its status as an entity that is no longer an issuer described in paragraph (i)(1)(i), then those securities may be sold subject to the requirements of this section after one year has elapsed from the date that the issuer filed “Form 10 information” with the Commission. (3)The term “Form 10 information” means the information that is required by Form 10 or Form 20-F (§249.220f of this chapter), as applicable to the issuer of the securities, to register under the Exchange Act each class of securities being sold under this rule. The issuer may provide the Form 10 information in any filing of the issuer with the Commission. The Form 10 information is deemed filed when the initial filing is made with the Commission.” Securities of a shell company cannot be publicly sold under Rule 144 in the absence of compliance with this subparagraph, though the SEC has implied that these restrictions would not be enforced respecting securities issued by a shell company while it was not determined to be a shell company. Section 4(1) of the Securities Act of 1933 as amended (the “Securities Act”) Since we are a shell company as defined in subparagraph (i) of Rule 144, our shares of common stock cannot be publicly resold under Rule 144 until we comply with the requirements outlined above under the heading “Shell Companies.” Until those requirements have been satisfied, any resales of our shares of common stock must be made in compliance with the provisions of the exemption from registration under the Securities Act provided in Section 4(1) thereof, applicable to persons other than “an issuer, underwriter or a dealer.” That will require that such shares of common stock be sold in “routine trading transactions,” which would include compliance with substantially all of the requirements of Rule 144, regardless of its availability; and such resales may be limited to our non-affiliates. It is the position of the SEC that the Section 4(1) exemption is not available for the resale of any securities of an issuer that is or was a shell company, by directors, executive officers, promoters or founders or their transferees. See NASD Regulation, Inc., CCH Federal Securities Law Reporter, 1990-2000 Decisions, Paragraph No. 77,681, the so-called “Worm-Wulff Letter.” Use of Proceeds of Registered Securities There were no proceeds received during the calendar year ended December 31, 2010, from the sale of registered securities. Purchases of Equity Securities by Us and Affiliated Purchasers None; not applicable. ITEM 6:SELECTED FINANCIAL DATA Not required for smaller reporting companies. 11 ITEM 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION When used in this Annual Report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27a of the Securities Act and Section 21e of the Exchange Act regarding events, conditions, and financial trends that may affect our future plans of operations, business strategy, operating results, and financial position.Persons reviewing this Annual Report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties and actual results may differ materially from those included within the forward-looking statements as a result of various factors.Such factors are discussed further below under “Trends and Uncertainties,” and also include general economic factors and conditions that may directly or indirectly impact our financial condition or results of operations. Plan of Operation Our plan of operation for the next 12 months is to: (i)consider guidelines of industries in which we may have an interest; (ii) adopt a business plan regarding engaging in the business of any selected industry; and (iii) to commence such operations through funding and/or the acquisition of a “going concern” engaged in any industry selected. During the next 12 months, our only foreseeable cash requirements will relate to maintaining our good standing or the payment of expenses associated with legal fees, accounting fees and reviewing or investigating any potential business venture, which may be advanced by management or principal shareholders as loans to us. Because we have not determined any business or industry in which our operations will be commenced, and we have not identified any prospective venture as of the date of this Annual Report, it is impossible to predict the amount of any such loan. Any such loan will be on terms no less favorable to us than would be available from a commercial lender in an arm’s length transaction. No advance or loan from any affiliate will be required to be repaid as a condition to any agreement with future acquisition partners. When and if a business will commence or an acquisition made is presently unknown and will depend upon various factors, including but not limited to funding and its availability and if and when any potential acquisition may become available to us at terms acceptable to us.The estimated costs associated with reviewing and verifying information about a potential business venture would be mainly for due diligence and the legal process and could cost between $5,000 and $25,000.These funds will either be required to be loaned by management or raised in private offerings; we cannot assure you that it can raise funds, if needed. Liquidity and Capital Resources We have no cash or cash equivalents on hand. If additional funds are required, such funds may be advanced by management or shareholders as loans to us.During the year ended December 31, 2010, expenses were paid by a principal shareholder in the amount of $7,737.The aggregate amount of $7,737 is outstanding as of December 31, 2010, is unsecured and is due on demand.The loan bears interest at 8% per annum.Because we have not identified any acquisition or venture, it is impossible to predict the amount of any such loan. During the year ended December 31, 2010, the Company received proceeds from donated capital of $121,894 from a former officer, director and shareholder of the Company. The Company utilized these funds to pay off accounts payable and notes payable. Also, during the year ended December 31, 2010, the former officer, director and shareholder of the Company and his related entities forgave accounts payable and notes payable totaling $93,215.Due to the related party nature of the transaction no gain was recognized and additional paid in capital was increased by $93,215. Results of Operations Other than maintaining its good corporate standing in the State of Nevada, compromising and settling our debts and seeking the acquisition of assets, properties or businesses that may benefit us and our shareholders, we have had no material business operations in the most recent calendar year. 12 During the year ended December 31, 2010, we had a net loss of $22,356, resulting from operations.During this same period ending December 31, 2009, we had a net loss of $151,952, also resulting from operations.The decrease in our net loss from December 31, 2009 to December 31, 2010 was due to a forgiveness of debt of $27,768 and a reduction in the amount of expenditures we incurred in relation to our former enhanced bottled water development.We have received no revenues in either of our two most recent calendar years.See the Index to Financial Statements, Part II, Item 8, of this Annual Report. Off-Balance Sheet Arrangements We had no Off-Balance Sheet arrangements during the fiscal year ended December 31, 2010. ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8:FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA NORTHSIGHT CAPITAL, INC. (A Development Stage Company) FINANCIAL STATEMENTS December 31, 2010 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 14 Balance Sheets 15 Statements of Operations 16 Statements of Stockholders’ Deficit 17 Statements of Cash Flows 19 Notes to Financial Statements 20 13 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Northsight Capital, Inc. [a development stage company] We have audited the accompanying balance sheets of Northsight Capital, Inc. [a development stage company] as of December 31, 2010 and 2009, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years ended December 31, 2010 and 2009, and for the period from inception [May 21, 2008] through December 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal controls over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Northsight Capital, Inc. [a development stage company] as of December 31, 2010 and 2009, and the results of its operations and cash flows for the years ended December 31, 2010 and 2009, and for the period from inception through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred a loss from operations and negative operating cash flows during the period from inception through December 31, 2010. These issues raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustment that might result from the outcome of this uncertainty. /s/ Mantyla McReynolds, LLC Mantyla McReynolds, LLC Salt Lake City, Utah March 3, 2011 14 NORTHSIGHT CAPITAL, INC. (A Development Stage Company) BALANCE SHEETS December 31, 2010 and 2009 12/31/2010 12/31/2009 ASSETS Current Assets Cash $
